 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDJewish Hospital & Rehabilitation Center of N.J.andDistrict 1199J, National Union of Hospital andHealth Care Employees,AFL-CIO. Case 22-CA-1424416 June 1986DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONUpon a charge filed by the Union 5 February1986, the General Counsel of the National LaborRelations Board issued a complaint 26 February1986 against the Company, the Respondent,alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that on 6 December 1985,following a Board election in Cases 22-RC-9442,22-RC-9443, and 22-RC-9444, the Union was cer-tified as the exclusive collective-bargaining repre-sentative of the Company's employees in the unitfound appropriate. (Official notice is taken of the"record" in the representation proceeding as de-fined in the Board's Rules and Regulations, Secs.102.68 and 102.69(g), amended Sept. 9, 1981, 46Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB343 (1982). The complaint furtheralleges that since7 January 1986, the Company has refused to pro-vide the Union with requested information relevantto collective bargaining and since that date has re-fused to bargain with the Union. The Companytimely filed its answer admitting in part and deny-ing in part the allegations in the complaint.On 24 March 1986 the General Counsel filed aMotion for Summary Judgment and for transfer ofthis proceeding to the Board. On 31 March 1986the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted. The Companythereafter filed an opposition to the Motion forSummary Judgment.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Company's answer to the complaint deniesit has refused to bargain with the Union. However,in its opposition to the General Counsel's Motionfor Summary Judgment, the Respondent concedesthat by letter dated 7 January 1986 it notified theUnion that it had no obligation to bargain with theUnion. In its opposition, however, it continues toattack the validity of the Union's certification.While admitting its refusal to furnish certain infor-mation to the Union, the Respondent answers thatit iswithout sufficient information to form a beliefas to whether the information requested is neces-sary for, and relevant to, the Union's performanceof its function as the employees'exclusive bargain-ing representative.Further,in its opposition to theGeneral Counsel's Motion for Summary Judgment,the Company contends that summary judgment isinappropriate inasmuch as there are disputed issuesof material fact concerning the appropriateness ofthe certified unit and the propriety of the underly-ing election which entitles it to a hearing. In thisrespect, it maintains that the Board denied it theright to present evidence in the representationhearing on substantial and material unit issues. Ad-ditionally, itmaintains that "new evidence" existsconcerning the expansion of its facility whichshows that there is a material question of factwhether the planned expansion of its facility isspeculative.The General Counsel argues that allmaterial issues concerning the Union's certificationhave been previously decided. We agree with theGeneral Counsel.It iswell settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances,a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v. NLRB,313 U.S. 146, 162(1941);Secs.102.67(f) and 102.69(c) of theBoard'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered' and previouslyunavailable evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.We therefore find that the Companyhas not raised any issue that is properly litigable inthisunfair labor practice proceeding concerningthese issues.By letter dated 10 December 1985, the Union re-quested the Company to furnish it with informationconcerning the unit employees and their terms andconditions of employment. The information re-quested by the Union included: (1) a list of all em-ployees in the unit including "their date of originalemployment, classification, social security number,present salary and grade"; (2) "a copy of the1We find no merit in the Respondent's contention that new evidenceexistswith respect to its planned expansion such that summary judgmentis inappropriateA review of the Respondent's proposed testimony forwhich it claims a hearing is necessary reveals only an update on its ex-pansion efforts since the representation hearing and we conclude that theCompany's assertions raise no issue warranting a hearing280 NLRB No. 42 JEWISH HOSPITAL CENTERpresent hospital medical and life insurance cover-age"; (3) "a copy of the present pension coverage";and (4) "a copy of the up-to-date personal benefits,and all other information, which may be helpful inithismatter." The complaint alleges that this infor-mation is necessary for and relevant to the Union'sperformance of its function as the exclusive collec-tive-bargaining representative of the unit employ-ees.The Respondentin itsanswer to the complaintadmits the receipt of the information request butstatesthat it is without information to form a beliefas to whether the information requested is neces-sary for the Union's function as collective-bargain-ing representative of the unit. The Respondentadmits that since 7 January 1986 it has failed andrefused to furnish the Union with the requested in-formation. The information requested by the Unionas it relatesto unit employees is presumptively rel-evant to collective bargaining.Equitable Life Assur-anceSociety,266 NLRB 732 (1983). The Respond-ent has not attempted to rebut this presumption.2Accordingly, we find that the Union is entitled tothe information requested to the extent that it per-tains to unit employees.Therefore, we find that the Respondent has notraised any issue which is properly litigable in thisunfair labor practice proceeding. Accordingly, wegrant the General Counsel's Motion for SummaryJudgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Company, a corporation, with an office andplaceof business in Rivervale, New Jersey, is en-gaged in the businessof providing health care serv-ices.During the 12 months preceding issuance ofthe complaint the Company, in the course and con-duct of its operations, derived gross revenues inexcess of $250,000 and it purchased and receivedgoods and suppliesvalued in excess of $50,000 di-rectly from suppliers located outside the State ofNew Jersey. We find the Companyis anemployerengagedin commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act and that the Unionis a labororganization within themeaning of Sec-tion 2(5) of the Act.2 In its oppositionto theGeneral Counsel's motion, the Respondentdid not address this issueII.ALLEGED UNFAIR LABOR PRACTICES355A. The CertificationFollowing the election held 24 September 1985the Union was certified 6 December 1985 as thecollective-bargaining representative of the employ-ees in the following appropriate unit:All full-time and regular part-time licensedpracticalnurses,nursingassistants,wardclerks, recreational assistants, business officeclerical employees including bookkeepers, die-tary employees, laundry employees,house-keeping employees, and maintenance employ-ees, employed by the Respondent at its River-vale,New Jersey facility, but excluding allregisterednursesand other professional em-ployees, guards and supervisors as defined inthe Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 10 December 1985 the Union has request-ed the Company to bargain and to provide it withcertain relevant information, and since 7 January1986 the Company has refused to bargain or tosupply the information. We find that these refusalsconstitute unlawful refusals to bargain in violationof Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 7 January 1986 to bar-gain with the Union as the exclusive collective-bar-gaining representative in the appropriate unit, andto provide it with the requested relevantbargaininginformation, the Companyhas engaged in unfairlaborpracticesaffecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to provide the Union with re-quested relevant bargaining information, to bargainon request with the Union, and, if an understandingisreached, to embody the understanding in asigned agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136NLRB 356DECISIONS OF NATIONAL LABOR RELATIONS BOARD785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817(1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent,Jewish Hospital & RehabilitationCenter of N.J., Rivervale, New Jersey, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargainwith District 1199J, Na-tional Union of Hospital and Health Care Employ-ees,AFL-CIO, as theexclusive bargaining repre-sentative of the employees in the bargaining unit.(b) Refusing to provide the Union with informa-tion that is necessary and relevant to the Union'srole as bargaining representative.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody theunderstanding in a signed agreement:All full-timeand regular part-time licensedpracticalnurses,nursingassistants,wardclerks, recreational assistants,business officeclerical employees including bookkeepers, die-tary employees, laundry employees,house-keeping employees, and maintenance employ-ees, employedby theRespondent at its River-vale,New Jersey facility,but excluding allregistered nurses and other professional em-ployees,guards and supervisors as defined inthe Act.(b) Furnish the Union,pursuant to its 10 Decem-ber 1985 letter, with the information that is rele-vant and necessary to the Union's role as exclusivebargaining representative of the employees in thebargaining unit.(c) Post at its facility in Rivervale,New Jersey,copies of the attached notice marked "Appendix."3Copies of the notice,on forms provided by the Re-gionalDirector for Region 22, after being signedby theRespondent'sauthorized representative,shallbe postedby theRespondent immediatelyIf this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."upon receipt and maintainedfor 60consecutivedaysinconspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shallbe taken bythe Respondentto ensurethatthe notices are not altered,defaced,or covered by any othermaterial.(d)Notify theRegionalDirectorinwritingwithin 20 days fromthe date ofthisOrder whatsteps the Respondent has takento comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILLNOT refuse to bargain with District1199J,National Union of Hospital and Health CareEmployees,AFL-CIO,as the exclusive representa-tive of the employees in the bargaining unit.WE WILL NOT refuse to provide the Union withinformation that is necessary and relevant to theUnion's role as bargaining representative.WE WILL NOT in any like orrelatedmannerinterferewith,restrain,or coerce you in the exer-ciseof the rightsguaranteedyou by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time licensedpracticalnurses,nursingassistants,wardclerks, recreational assistants,business officeclerical employees including bookkeepers, die-tary employees,laundry employees,house-keeping employees,and maintenance employ-ees, employedby theRespondent at its River-vale,New Jersey facility,but excluding allregistered nurses and other professional em-ployees, guards and supervisors as defined inthe Act.WE WILL furnish the Union, pursuant to its 10December 1985 letter, with the information that isrelevant and necessaryto the Union's role as theexclusive bargaining representative of the employ-ees in the bargaining unit.JEWISHHOSPITAL& REHABILITA-TION CENTER OF N.J.